*485Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
El Administrador del Fondo del Seguro del Estado le negó una compensación al policía Luis A. Díaz Rivera por una condición emocional sufrida a consecuencia de haber presenciado el suicidio de otro compañero mientras se en-contraba en funciones de su empleo. La Comisión Industrial confirmó tal determinación tras concluir que el acci-dente ocurrido no era un riesgo inherente al empleo de un policía y que, por lo tanto, no podía ser considerado como un accidente laboral dentro de lo que dispone la Ley del Sistema de Compensaciones por Accidentes del Trabajo. De esta determinación recurre el obrero lesionado para alegar que erró la Comisión Industrial al concluir que la condición sufrida no resulta compensable.
Para poder determinar la compensabilidad de la condi-ción emocional sufrida por el obrero recurrente nos corres-ponde resolver, en primer lugar, si ella está cubierta por las disposiciones de la Ley del Sistema de Compensaciones por Accidentes del Trabajo. Esto último es precisamente lo que la sentencia de este Tribunal resuelve en la afirmativa y, en consecuencia, revoca la resolución recurrida y devuelve el caso al foro administrativo para procedimientos ulteriores.
*486No obstante, luego de analizar detenidamente los autos ante nos, así como las comparecencias de las partes, al am-paro de las disposiciones de la Ley del Sistema de Compen-saciones por Accidentes del Trabajo y en armonía con la jurisprudencia aplicable, no podemos suscribir la posición asumida por la mayoría de este Tribunal.
Un examen de la situación táctica del caso de autos de-muestra que, aunque el accidente ocurrido es verdadera-mente trágico y lamentable, se encuentran ausentes los requisitos indispensables y fundamentales sobre la causa-lidad con el empleo. De manera que no es posible concluir que la condición sufrida por el obrero recurrido es el pro-ducto de un accidente del empleo cubierto por la legislación sobre compensación por accidentes del trabajo. Es por ello que disentimos. Veamos.
I
El Art. 2 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. see. 2, establece que la protección que ofrece dicha ley se extenderá a todos los obreros y empleados “que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cual-quier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo o por enfermedades o muerte derivadas de la ocupación”. (Enfasis suplido.)
Al amparo del artículo aludido, reiteradamente hemos sostenido que a los fines de determinar si una muerte, le-sión o enfermedad es producto de un accidente del trabajo, que esté cubierto por la Ley del Sistema de Compensacio-nes por Accidentes del Trabajo, deberá considerarse si se cumplen los requisitos siguientes: (1) que el accidente pro-venga de cualquier acto o función del obrero; (2) sea inhe-rente al trabajo o empleo que desempeña el obrero; (3) ocu-*487rra en el curso del trabajo, y (4) que sea consecuencia de éste. Pacheco Pietri y otros v. E.L.A. y otros, 133 D.P.R. 907 (1993); Díaz Ortiz v. F.S.E., 126 D.P.R. 32 (1990); Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1 (1990); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Admor., F.S.E. v. Comisión Industrial, 101 D.P.R. 56 (1973); Cardona v. Comisión Industrial, 56 D.P.R. 847 (1940); Montaner, Admor. v. Comisión Industrial, 53 D.P.R. 197 (1938). De estar ausente cualquiera de estos requisitos, la recla-mación no estará cubierta por la ley. Cardona v. Comisión Industrial, supra; Montaner, Admor. v. Comisión Industrial, supra.
Como podrá observarse, el requisito concerniente a que el accidente, la lesión, o la enfermedad ocurra “en el curso del empleo” se refiere a los factores de tiempo y lugar. Es decir que, por lo general, para que una lesión esté cubierta por la ley, ésta deberá ocurrir dentro de los límites de tiempo y espacio en relación con el empleo. Gallart, Admor. v. Comisión Industrial, 87 D.P.R. 17 (1962).
Sin embargo, los restantes requisitos van dirigidos a es-tablecer que la cubierta de la ley se extenderá a aquellas lesiones que tengan un nexo causal con el trabajo desem-peñado por el obrero. En otras palabras, la lesión sufrida, o el accidente que ocasione tal lesión, deberán surgir de una actuación a la cual el obrero queda sujeto como consecuen-cia de las responsabilidades y funciones inherentes a la na-turaleza de su trabajo u ocupación.
Sobre el particular, en Gallart, Admor. v. Comisión Industrial, supra, pág. 28, citando a Nelson v. City of Saint Paul, 81 N.W.2d 272 (1957), expresamos que
[l]a relación causal requerida ... existe si el empleo, por razón de su naturaleza, obligación o incidentes puede razonablemente determinarse que es la fuente del riesgo que produce la lesión. La relación causal como tal fuente surge ... si el empleo, como parte de las condiciones del trabajo peculiarmente expone al empleado a peligros externos por virtud de lo cual queda sujeto *488a riesgos distintos o mayores que los que prevalecerían si aquél estuviese atendiendo sus asuntos personales ordinarios. (Enfasis en el original.)
Aplicando la normativa antes expuesta al caso que ahora nos ocupa, no es posible concluir, como lo hace la mayoría en su sentencia,(1) que la condición sufrida por el obrero recurrente “debe estar cubierta por la ley”. No puede razonablemente concluirse que el hecho de que otro com-pañero haya tomado un arma y se haya suicidado en pre-sencia del obrero lesionado sea un evento incidental o tenga origen en la naturaleza del empleo de un policía. Como bien sostuvo la Comisión Industrial en su Resolución (en reconsideración), ello tampoco puede constituir un riesgo al que está expuesto un empleado por la naturaleza de su empleo propiamente.
El riesgo de presenciar el suicidio de un compañero de trabajo es uno al cual está potencialmente expuesta cual-quier persona, sin que por ello surja un nexo causal entre el empleo y el impacto emocional que pueda sufrir el em-pleado al presenciar tales hechos.
En consecuencia, resulta incuestionable que no existe una inferencia razonable de nexo causal. Razón por la cual la condición referida no puede estar cubierta por la ley y, por consiguiente, el obrero no puede ser compensado por ésta.
Para sustentar su posición, la mayoría de este Tribunal expresa en su sentencia que “[e]l incidente en cuestión ocu-rrió mientras el policía estaba en funciones de su empleo, fue presenciado por él y se demostró que le produjo una condición emocional que le impidió continuar trabajando”. (Enfasis en el original.) Sentencia, pág. 484. No obstante, tal afirmación sin más no demuestra la existencia del re-quisito indispensable de causalidad. El hecho de que el ac-cidente ocurriera “mientras el policía estaba en funciones *489de su empleo”, sólo demuestra que dicho evento ocurrió en el “curso del empleo”; es decir, establece los factores de tiempo y lugar, mas no los de causalidad.
Más aún, las expresiones referentes a que dicho acci-dente “fue presenciado por él y se demostró que le produjo una condición emocional” (énfasis suprimido) (Sentencia, pág. 484), y el reconocimiento expreso del Fondo del Se-guro del Estado(2) de que tal condición se produjo como consecuencia del incidente referido, tampoco establecen el requerido nexo causal. No dudamos que presenciar el sui-cidio de otro ser humano, particularmente de un compa-ñero de trabajo, pueda tener una repercusión en la salud mental de cualquier persona. Tampoco cuestionamos que así haya ocurrido en el caso de autos, sin embargo, ello por sí solo no justifica considerar la condición sufrida como una cobijada por la ley. •
Ciertamente, una condición emocional podría estar com-prendida dentro de las lesiones para las cuales la ley pro-vee compensación, si ella limita la capacidad del obrero para trabajar o agrava una incapacidad funcional ya existente.(3) Sin embargo, lógicamente el obrero no tendrá derecho a recibir tal beneficio si la condición sufrida no proviene de un accidente que cae dentro de la cubierta fundamental de la ley. Es por esto que hemos expresado que “[a]l analizar las disposiciones pertinentes de la ley[,] ... hay que diferenciar entre el ámbito de la cubierta, o sea, los ‘accidentes que pro[vienen] de cualquier acto o función inherente [al] trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo’, Art. 2, supra, y la cubierta en sí, o sea, si los daños que provienen de dicho accidente son o no compensables, total o parcialmente, por *490el Fondo”. (Énfasis en el original.) Pacheco Pietri y otros v. E.L.A. y otros, supra, pág. 920.
Por último, si bien es cierto que siendo la Ley del Sis-tema de Compensaciones por Accidentes del Trabajo un es-tatuto con fines remediales, sus disposiciones deben ser in-terpretadas liberalmente y cualquier “duda razonable” en cuanto a la existencia de relación causal deberá resolverse a favor del obrero, 11 L.P.R.A. see. 2; no es menos cierto que ello debe ser a base del punto de vista del sentido co-mún del hombre promedio. Cuando el legislador dispuso el concepto de “duda razonable” se refería a una duda con fundamentos de razón, no a una duda meramente caprichosa. Vda. de Meléndez v. Comisión Industrial, 85 D.P.R. 58, 75 (1962). Recordemos, además, que “[e]l Fondo del Seguro del Estado no es un asegurador absoluto de la salud o de la vida de los obreros por toda clase de acciden-tes que puedan éstos sufrir”. Admor., F.S.E. v. Comisión Industrial, supra, pág. 58.
Por todo lo expuesto anteriormente, confirmaríamos la resolución recurrida.

 Sentencia, pág. 484.


 Véase Resolución (en reconsideración) de la Comisión Industrial de 29 de septiembre de 1994.


 Véanse: Díaz Ortiz v. F.S.E., 126 D.P.R. 32 (1990); Resto Casillas v. Colón González, 112 D.P.R. 644 (1982); Morell v. F.S.E., 110 D.P.R. 709 (1981).